DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (previously pending claims 34-38 and 122) with Fc domain IgG1 differing at aa Q347 recited in original claim 38 and current claim 135 in the reply filed on 8/22/2022 is acknowledged. 
Claims 1-33, 35-121, 123-126 have been canceled.
Claims 122-138 have been added. The newly added claims depend on previously pending claim 34 in the elected group II and recite numerous numbers of antibodies of claim 137 and tumor associated antigens of claim 138, which are required for election of species. During a telephone conversation with applicant’s representative, Lily Xu on September 29, 2022, provisional election was made to prosecute the antibody of claim s 137-(g) and tumor antigen HER2 in this Office action (see interview summary).  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 34, 122, and 127-138 are pending and examined for a protein comprising scFv binding to a tumor antigen (elect HER2), a Fab binding to NKG2D (elect antibody recited in claim 137-(g)), and a 1st and 2nd antibody constant domains formed a heterodimer, on merits.
	Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 2/25/2021, 4/21/2021 and 8/22/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Improper Markush grouping

Claims 137 and 138 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush groupings of antibodies and tumor associated antigens are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Each of the antibodies listed in claim 137 has unique sequence and binding function, which are not shared by other sequences. The elected antibody VH (SEQ ID NO: 337) paired to VL (SEQ ID NO: 98) do not have common binding feature and affinity to the antigen NKG2D with others in the list.
The tumor associated proteins listed in claim 138 do not share the common structures/sequences and biological functions with the other proteins in the list.  Therefore, they are improper Markush grouping which could not examined together.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description: 
1)  Heavy and light chain having 90% sequence identity to VH and VL of SEQ ID NOs: 337 and 98;
2) undefined amino acid X in HVCDR3 of SEQ ID NO: 337;
3) structural definition of scFv binding to tumor associated antigen and Fab binding to NKG2D.


Claims 34, 122, and 127-138 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 

The claims are broadly drawn to:
A protein or a formulation comprising: 
(a) a single-chain variable fragment (scFv) that binds a tumor-associated antigen; 
(b) a Fab that binds NKG2D; and 
(c) a first antibody constant domain and a second antibody constant domain that form a heterodimer, wherein the scFv is linked to the N-terminus of the first antibody constant domain via a hinge sequence, and the Fab is linked to the N-terminus of the second antibody constant domain,
wherein scFv comprises a heavy chain variable domain linked to a light chain variable domain via a flexible linker comprising (G4S)4,
wherein the 1st and 2nd constant domains are IgG1 and bind to CD16…. 
Wherein the anti-NKG2D antibody comprising VH and VL having 90% sequence identity to SEQ ID NO: 337 and SEQ ID NO: 98 (elected, claim 137), Wherein VH (SEQ ID NO: 337 has undermined amino acid X at position 6 of CDR3.

 Thus, the claims encompass a protein or formulation comprising a (any) Fab binding to any or anywhere of NKG2D protein with agonist or antagonist activity and a (any) scFv binding to a (any) tumor associated antigen without structural definitions. The VH and VL having 90% sequence identity could located anywhere including in the CDR regions in the sequence of SEQ ID NOs: 337 and 98.  Up to 10% aa mismatched to parental antibody would result in alternation of antibody affinity and even recognition of the antigen.  Even one amino acid substitution could change the antibody binding characteristics including affinity to its antigen.
The specification lists numerous tumor-associated antigens that expressed on malignant cells or tumor microenvironment such as tumor blood vessels, extracellular matrix stroma or immune infiltrated cells (page 47, applicant elects HER2 for examination) and teaches specific antibodies to tumor antigens including anti-HER2 antibodies (page 58, table 4) and anti-HER2 trastuzumab scFv antibody linked to Fc region (Trastuzumab-scFv-Fc, page 30-31).  Regarding the claimed Fab antibody binding to NKG2D, specification then teaches the anti-NKD2D Fab lined to constant region that binds to CD16, a Fc receptor and vice versa (page 31 and figure 1). The specification also teaches NKG2D expressed on NK, certain T cells and multispecific protein block the natural ligands binding to NKG2D and activate NKG2D receptor on NK etc. cells.
The specification teaches numbers of modified anti-NKG2D antibody fragments (VH paired to VL) from different parent antibodies, which bind to NKG2D and activate human NK cells (page 36+), wherein some of VH chains have X amino acid in the CDR regions, e.g. elected VH SEQ ID NO: 337 has X in CDR3 at position 6.
However, the specification does not teach or provide clearly direction or guidance on that 90% sequence identity to disclose VH/VL pair (SEQ ID NO: 337 and 98) with undetermined X in CDR could perform the same antigen binding even reorganization as claimed. The specification does not list scFvs to all listed tumor-associated antigens that could form a fusion protein with all Fabs to NKG2D could perform multi-binding functions as claimed.
Antibody has following characteristics:
The term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function.  Correlation between structure and function is less likely for antibodies than for other molecules.

The CDRs are generally considered to be the region of contact between the antibody and the antigen.  While CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.

Given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics.


Rabia et al (Biochem Eng J. 2018 September 15; 137: 365–374) states that optimize antibody properties (affinity, specificity, stability, solubility and effector functions) with amino acid substitutions is challenge and is always trade-offs Rabia et al further states that an outstanding challenge in the field is that optimizing properties such as antibody affinity can lead to defects in other properties such as antibody stability, specificity and solubility. The resulting trade-offs between improvements in some antibody properties and reductions in others highlight that they are often interdependent and cannot be easily separated (introduction).
 “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  
The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed fusion protein binding to tumor associated antigen and merely 90% sequence identity or amino acid substitution to the parental antibody binding NKG2D without specific structures. The specification does not provide a specific or detail structural characteristics of the fusion protein. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed, merely stating antigen bound by antibodies would encompass a genus of antibodies in claims, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of the antibodies binding to the antigen. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, the claimed protein comprising scFv binding to tumor-associated antigen and Fab binding to NKG2D and the protein comprising 90% sequence identities to VH/VL and undetermined aa X in VHCDR3 of SEQ ID NO: 337 do not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
The recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials has clearly indicated that an antibody as a product or method of directly using the product requires antibody structure (specific sequence or hybridoma) recited in the claims for the patentability of the invention.
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.
Example 17 in particular. 
	


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 34, 122, 127-135, and 138 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Loew et al (US20170368169, filed on March 2016).
Loew et al teach a protein that is multispecific antibodies comprising 1) antibody binding to a cancer antigen, 2) immune cell including NK cell engager that is antibody binding to NKG2D, and 3) a heterodimer constant regions of Fc binding to Fc receptor CD16 (figure 9-10, and claims), wherein the Fc domain is IgG1 [0145-148], the antibody to tumor associated antigen is scFv or Fab [0100], the NK or immune cell engager include antibody fragment Fab, F(ab)2 etc. [0143-144]. Loew et al further teach tumor antigens including PD-L1, HER3, IGF1R etc. [0100], which are linked to N or C orientation of the constant regions by a hinge [0161-0170, 0432 and 0478].  Loew et al teach flexible linkers comprising (G4S)n [0882 and 1024] and teach Fc amino acid mutation(s) including Y349, S354, Y407 etc. (table 19, page 142). Loew et al also teach a pharmaceutical composition comprising the multispecific antibodies and pharmaceutically acceptable carrier as well as method of using the composition [0265 and 0412]. 
For 103 rejection:
	One skilled in the art would be motivated with reasonable expectation of success to make and/or modify the multispecific protein by using the Fab for NKG2D and scFv for a tumor associated antigen, and each of them linked to a different CH2-CH3… (Fc region) to form a heterodimer to arrive at current invention without unexpected result.

The prior art taught multispecific protein comprising Fab or scFv binding to NKG2D and Fab or scFv binding to a tumor associated antigen appears to meet the requirements of the instant claims. Regarding the hinge comprise Ala-Ser and further Thr-Lys-Gly as well as disulfide bridge between C44 from the heavy chain variable domain and C100 from the light china variable domain recited in claims 127-129, the Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
The Office has shown a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not" (In re Spada; MPEP 2112.01(I)), Thus, the burden has been shifted to applicant to prove that the product of the prior art does not have the characteristics as-claimed ('characteristics' meaning physical or functional characteristics). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


1.	Claims 34, 122, 127-135, 136 and 138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al (US20170368169, filed on March 2016) in view of Kim et al (US20150307628, published Oct 2015).
	The teachings of Loew et al on multispecific protein binding to NKG2D and a tumor associated antigen are set forth above.
	Loew et al do not teach amino acid substitutions at CH2 or CH3 of Fc domain (claim 136).
Kim et al teach CH3 amino acid substitutions in CH3 domain heterodimer and bispecific antibody or fusion protein and advantage of the CH3 modification including binding to Fc receptor, purification, ADCC, heterodimer formability etc. ([0011and 0038] and examples). Kim et al teach the specific mutations including K360E and K409W substitutions in CH3A region and Q347R, D399V and F405T substitutions in CH3B region in the heterodimer constant domains of Fc region (table 1 and 2, abstract) that are the same aa substitution set forth in claim 136. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the CH2 or CH3 domain in Fc region with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to modify the multispecific antibody of Loew at heterodimer Fc region in order to increase ability of antibody binding to its receptor and ADCC as well as heterodimer formability because Kim has shown the advantage of the modification in the heterodimer of the Fc and Loew has shown the parent antibody for immunotherapy with involved in NK cell for a tumor/cancer expressing tumor associated antigen. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

2.	Claims 34, 122, 127-135, and 138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlberg et al (Frontiers in Immunology Nov 30, 2015) in view of Loew et al (US20170368169, filed on March 2016).
	The tumor antigen is examined to the extent to HER2.
	Dahlberg et al teach NK cell immunotherapy by activating NK cell with soluble NKG2D or antibody binding thereof.  Dahlberg et al teach and suggest specifically using bi-specific antibody binding to NK cell receptor such as NKG2D and to tumor antigen (figure 3, last option). Dahlberg et al teach antibody targeting tumor antigen including anti-HER-2, anti-EGFR, anti-CD38 or anti-CD20 etc. and constant region of the antibody binding to CD16 to induce ADCC to cancer cells (page 11-12).
	Dahlberg et al do not teach details of how the bispecific antibody formed and Fc modifications.
	Leow’s teachings on multispecific anti-NKG2anti-tumor antigen PD-L1, HER3 antibody with linkers or modification in Fc region is set forth above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make bispecific antibody o NKG2D and HER2 with expected result.  One of ordinary skill in the art before the effective filing date was made would have been motivated with reasonable expectation of success to form a bispecific antibody to NKG2D and HER2 and use it to treat cancer expressing HER2 antigen because Loew has shown the multispecific antibody and Dahlberg has also shown the bispecific antibody to NKG2D and HER2. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
3.	Claims 34, 122, 127-135, 136 and 138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlberg et al (Frontiers in Immunology Nov 30, 2015) and Loew et al (US20170368169, filed on March 2016) as applied above, and further in view of Kim et al (US20150307628, published Oct 2015).
	The teachings of Dhlberg and Loew are set forth above. But not teach amino acid substitutions at CH2 or CH3 of Fc domain (claim 136).
The teaching of Kim et al on modification of Fc region and advantage of the modification is set forth above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the CH2 or CH3 domain in Fc region with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to modify the multispecific anti-NKG2D and anti-HER antibody at Fc region to increase effectiveness of ADCC, binding to Fc receptor and heterodimer formability because Kim has shown the advantage of such modification and Loew and Dhlberg have shown the antibody and method of making. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1.	Claims 34, 122, 127-136, and 138 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7, 9, 22, 23-24, 29, 34, 37-41, and 43-45 of copending Application No. 16/615231.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to protein that is multispecific antibodies binding to NKG2D and a tumor associated antigens with Fc region binding to CD16.
The instant claims are drawn to:
A protein comprising: 
(a) a single-chain variable fragment (scFv that binds a tumor-associated antigen; 
(b) a Fab that binds NKG2D
(c) a first antibody constant domain and a second antibody constant domain that form a heterodimer, wherein the scFv is linked to the N-terminus of the first antibody constant domain via a hinge sequence, and the Fab is linked to the N-terminus of the second antibody constant domain, 
wherein the antibody is IgG1, comprise hinge and CH2 or CH3 domain and comprising amino acid modification including Q347….
Wherein the tumor associated antigen is HER2, 5T4, GPNMB….(claim 138),
Wherein IgG1 constant region having K360E with K409W and Q347R with D399V and F405T.

The claims of application ‘231 are drawn to
1.(Currently Amended) A protein comprising: 
(a) a first antigen-binding site 
(b) a second antigen-binding site anti-5T4, anti-GPNMB, anti-FR-alpha, anti-PAPP-A, or anti-GPC3 antibody; and 
(c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site 
wherein the wherein the antibody is IgG1, comprise hinge and CH2 domain and comprising amino acid modification including Q347….
Wherein the second antigen binding site including specific antibody binding fragment with VH/VL structure to 5T4, GPNMB, …..
Method of using the protein for treating cancer (claims 43-45).

Both set of the claims are drawn to the same protein comprising the same multispecific antibody to NKG2D and the same tumor antigens.  The differences are 
1) the claims of ‘231 application also include the VH and VL for the tumor antigen (claims 24, 29, and 34) and to NKG2D (claim 9) that are specie of the instant claims, which would anticipate the current invention;
2) The claim 40 recites amino acid substitutions in the constant regions of IgG as the specification described [0161];
3) instant claims require the constant regions form a heterodimer linked to Fab NKG2D and scFv of anti-tumor antigen, while the claims of ‘231 application merely recite binding to Fc receptor CD16. Thus, two sets fo claims would be obvious over each other, because CD16 is known receptor for Fc including IgG1 antibody.
4) the claims of ‘231 application also drawn to a method of using the protein to treat a cancer expressing the tumor antigen, while the instant claims do not.  However, claiming a method of using the same product would anticipate the product that is claimed invention.
For the reasons, the claims of instant application and the claims of ’321 application are anticipated and obvious over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

2.	Claims 34, 122, 132-134 and 138 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5,11, 17-20, and 22-24 of copending Application No. 16/483330. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to protein that is multispecific antibodies binding to NKG2D and a tumor associated antigens with Fc region binding to CD16.
The instant claims are set forth above.
The claims of ‘330 application are drawn to:
(Currently Amended) A protein comprising: 
(a) a first antigen-binding to anti-NKG2D antibody;
(b) a second antigen-binding site binding to a tumor associated antigen;
(c) a human IgG Fc domain binding to CD16
Wherein the tumor antigen is selected from HER2, HER3, HER3, CD20, CD30, B7.2,…..
Method of using the protein for treating cancer (claims 22-24).

Both set of the claims are drawn to the same protein comprising the same multispecific antibody to NKG2D and the same tumor antigens.  The differences are 
1) the claims of ‘330 application also include the VH and VL for NKG2D, that is a specie of the instant claims, which would anticipate the current invention.
2) instant claims require the constant regions form a heterodimer linked to Fab NKG2D, while the claims of ‘330 application merely recite antibody being IgG1 and binding to Fc receptor CD16.  Thus, two sets fo claims would be obvious over each other, because CD16 is known receptor for Fc including IgG1 antibody.
3) the claims of ‘330 application also drawn to a method of using the protein to treat a cancer expressing the tumor antigen, while the instant claims do not.  However, claiming a method of using the same product would anticipate the product that is claimed invention.
Thus, the claims of instant application and the claims of ’330 application are anticipated and obvious over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

3.	Claims 34, 122, 132-135 and 138 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 8, 17-20, 22-23, 30-34, and 39-40 of copending Application No. 16/486569. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to protein that is multispecific antibodies binding to NKG2D and a tumor associated antigens HER2 with Fc region binding to CD16.
	The instant claims are set forth above.
	The claims ‘569 application are drawn to
A protein comprising: 
(a) a first antigen binding domain to NKG2D 
(b) a second antigen binding domain to HER2 and 
(c) a first antibody constant domain and a second antibody constant domain together promoting heterodimerization and is IgG1 and bind to CD16, 
wherein the antibody comprises 90% sequence of 234-332 of IgG 1 and comprises amino acid modification including Q347….
The claims also recite specific antibody to NKG2D with CDRs and antibody to HER with CDRs (claims 8, 20, 22-23 etc).

Both sets of the claims are drawn to the same protein comprising the same multispecific antibody to NKG2D and the same tumor antigens HER2.  The difference is the claims of ‘569 application also include the CDRs for NKG2D and HER2, that are specie of the instant claims, which would anticipate the current invention.
Thus, the claims of instant application and the claims of ’569 application are anticipated and obvious over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The Examiner has noticed the existence of nonstatutory obviousness-type double patenting (ODP) with other copending applications:


16/971104:	claiming a protein comprising 1st binding to NKG2D (claim 86) and 2nd binding to CD33 of tumor antigen, 
wherein the claims recite VH (SEQ ID NO: 87, 191, 586, 589, 592, 595 (claim 14) having identical sequence to the instant elected VH of SEQ ID NO: 337, in which aa X in the instant SEQ ID NO: 337 is M, I, Q, L, F, and V etc. (see highlighted sequence below at location 32-38 of the list), and 

wherein the claims of the pending application recite paired VL (SEQ ID NO: 88) to the VHs above (claim 14), which has identical sequence as the instant SEQID NO: 98.  Thus, the claims of the pending application are the species and would anticipate the instant claims.

17045016:	claiming a protein comprising 1st binding to NKG2D and 2nd binding to DLL3 that is one of tumor associated antigens listed in the instant claim 138.


16/967216:	claiming a protein comprising 1st binding to NKG2D (claim 86) and 2nd binding to HER2, CD2, CD20, CD38…..(claims 89-91) that are the tumor associated antigens listed in the instant claim 138.

The examiner also notices searching elected VH and VL of instant SEQ ID NO: 337 and 98 resulting many hits in sequence alignments as following (see more in SCORE):	
QY=SEQ ID NO: 337 (VH=122 aa), wherein aa at position 102 is X which is counted at position 6 of CDR3.  The following sequences have specific AA in X compared to the current SEQ ID NO: 337.   
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     631   99.8    122  19  US-16-483-330-47           Sequence 47, Appl
     2     631   99.8    122  19  US-16-484-936-101          Sequence 101, App
     3     631   99.8    122  20  US-16-615-203-85 (ABN) 	  Sequence 85, Appl
     4     631   99.8    122  20  US-16-615-231-85           Sequence 85, Appl
     5     631   99.8    122  20  US-16-615-261-85 	  Sequence 85, Appl
     6     631   99.8    122  20  US-16-635-079-85 	  Sequence 85, Appl
     7     631   99.8    122  20  US-16-486-569-102          Sequence 102, App
     8     631   99.8    122  20  US-16-639-150-85           Sequence 85, Appl
     9     631   99.8    122  20  US-16-644-585-85           Sequence 85, Appl
    10     631   99.8    122  20  US-16-645-613-85           Sequence 85, Appl
    11     631   99.8    122  20  US-16-971-098-87           Sequence 87, Appl
    12     631   99.8    122  20  US-16-971-098-91           Sequence 91, Appl
    13     631   99.8    122  20  US-16-971-098-191          Sequence 191, App
    14     631   99.8    122  20  US-16-971-098-586          Sequence 586, App
    15     631   99.8    122  20  US-16-971-098-589          Sequence 589, App
    16     631   99.8    122  20  US-16-971-098-592          Sequence 592, App
    17     631   99.8    122  20  US-16-971-098-595          Sequence 595, App
    18     631   99.8    122  20  US-16-967-216-7            Sequence 7, Appli
    19     631   99.8    122  20  US-16-967-216-41           Sequence 41, Appl
    20     631   99.8    122  20  US-16-967-216-42           Sequence 42, Appl
    21     631   99.8    122  20  US-16-967-216-83           Sequence 83, Appl
    22     631   99.8    122  20  US-16-967-216-84           Sequence 84, Appl
    23     631   99.8    122  20  US-16-967-216-85           Sequence 85, Appl
    24     631   99.8    122  20  US-16-967-216-86           Sequence 86, Appl
    25     631   99.8    122  20  US-16-967-218-47           Sequence 47, Appl
    26     631   99.8    122  20  US-16-967-218-96           Sequence 96, Appl
    27     631   99.8    122  20  US-16-967-218-99           Sequence 99, Appl
    28     631   99.8    122  20  US-16-967-218-102          Sequence 102, App
    29     631   99.8    122  20  US-16-967-218-105          Sequence 105, App
    30     631   99.8    122  20  US-16-967-218-108          Sequence 108, App
    31     631   99.8    122  20  US-16-967-218-111          Sequence 111, App
    32     631   99.8    122  21  US-16-971-104-87           Sequence 87, Appl
    33     631   99.8    122  21  US-16-971-104-91           Sequence 91, Appl
    34     631   99.8    122  21  US-16-971-104-191          Sequence 191, App
    35     631   99.8    122  21  US-16-971-104-586          Sequence 586, App
    36     631   99.8    122  21  US-16-971-104-589          Sequence 589, App
    37     631   99.8    122  21  US-16-971-104-592          Sequence 592, App
    38     631   99.8    122  21  US-16-971-104-595          Sequence 595, App
    39     631   99.8    122  21  US-16-486-921-77           Sequence 77, Appl
    40     631   99.8    122  21  US-16-488-395-140          Sequence 140, App
    41     631   99.8    122  22  US-17-095-238-140          Sequence 140, App
    42     631   99.8    122  22  US-17-265-876-94           Sequence 94, Appl
    43     631   99.8    122  22  US-17-265-876-144          Sequence 144, App
    44     631   99.8    122  22  US-17-265-876-174          Sequence 174, App
    45     631   99.8    122  22  US-17-265-876-177          Sequence 177, App
    46     631   99.8    122  22  US-17-265-876-180          Sequence 180, App
    47     631   99.8    122  22  US-17-265-876-183          Sequence 183, App
    48     631   99.8    122  22  US-17-265-876-186          Sequence 186, App
    49     631   99.8    122  22  US-17-265-879-85           Sequence 85, Appl
    50     631   99.8    122  22  US-17-265-879-351          Sequence 351, App
    51     631   99.8    122  22  US-17-265-879-353          Sequence 353, App
    52     631   99.8    122  22  US-17-265-879-356          Sequence 356, App
    53     631   99.8    122  22  US-17-265-879-359          Sequence 359, App
    54     631   99.8    122  22  US-17-265-879-362          Sequence 362, App
    55     631   99.8    122  22  US-17-265-879-365          Sequence 365, App
    56     631   99.8    122  22  US-17-058-335-94           Sequence 94, Appl
    57     631   99.8    122  22  US-17-058-335-322          Sequence 322, App
    58     631   99.8    122  22  US-17-058-335-325          Sequence 325, App
    59     631   99.8    122  22  US-17-058-335-328          Sequence 328, App
    60     631   99.8    122  22  US-17-058-335-331          Sequence 331, App
    61     631   99.8    122  22  US-17-058-335-334          Sequence 334, App
    62     631   99.8    122  22  US-17-058-335-337          Sequence 337, App
    63     631   99.8    122  22  US-17-045-016-85           Sequence 85, Appl
    64     631   99.8    122  22  US-17-045-016-650          Sequence 650, App
    65     631   99.8    122  22  US-17-045-016-653          Sequence 653, App
    66     631   99.8    122  22  US-17-045-016-656          Sequence 656, App
    67     631   99.8    122  22  US-17-045-016-659          Sequence 659, App
    68     631   99.8    122  22  US-17-045-016-662          Sequence 662, App
    69     631   99.8    122  22  US-17-045-016-665          Sequence 665, App
    70     631   99.8    122  22  US-17-053-558-85           Sequence 85, Appl
    71     631   99.8    122  22  US-17-053-558-158          Sequence 158, App
    72     631   99.8    122  22  US-17-053-558-162          Sequence 162, App
    73     631   99.8    122  22  US-17-053-558-166          Sequence 166, App
    74     631   99.8    122  22  US-17-053-558-170          Sequence 170, App
    75     631   99.8    122  22  US-17-053-558-174          Sequence 174, App
    76     631   99.8    122  22  US-17-053-558-178          Sequence 178, App
    77     631   99.8    122  22  US-17-188-978-85           Sequence 85, Appl
    78     631   99.8    122  22  US-17-190-155-85           Sequence 85, Appl
    79     631   99.8    122  22  US-17-266-349-94           Sequence 94, Appl
    80     631   99.8    122  22  US-17-266-349-169          Sequence 169, App
    81     631   99.8    122  22  US-17-266-349-171          Sequence 171, App
    82     631   99.8    122  22  US-17-266-349-173          Sequence 173, App
    83     631   99.8    122  22  US-17-266-349-175          Sequence 175, App
    84     631   99.8    122  22  US-17-266-349-177          Sequence 177, App
    85     631   99.8    122  22  US-17-266-349-179          Sequence 179, App
    86     631   99.8    122  22  US-17-055-792-85           Sequence 85, Appl
    87     631   99.8    122  22  US-17-055-792-167          Sequence 167, App
    88     631   99.8    122  22  US-17-055-792-171          Sequence 171, App
    89     631   99.8    122  22  US-17-055-792-175          Sequence 175, App
    90     631   99.8    122  22  US-17-055-792-179          Sequence 179, App
    91     631   99.8    122  22  US-17-055-792-183          Sequence 183, App
    92     631   99.8    122  22  US-17-055-792-187          Sequence 187, App
    93     631   99.8    122  22  US-17-543-628-94           Sequence 94, Appl
    94     631   99.8    122  22  US-17-543-628-169          Sequence 169, App
    95     631   99.8    122  22  US-17-543-628-171          Sequence 171, App
    96     631   99.8    122  22  US-17-543-628-173          Sequence 173, App
    97     631   99.8    122  22  US-17-543-628-175          Sequence 175, App
    98     631   99.8    122  22  US-17-543-628-177          Sequence 177, App
    99     631   99.8    122  22  US-17-543-628-179          Sequence 179, App
   100     631   99.8    122  22  US-17-308-691-79           Sequence 79, Appl
   101     631   99.8    122  22  US-17-308-691-95           Sequence 95, Appl
   102     631   99.8    122  22  US-17-308-691-98           Sequence 98, Appl
   103     631   99.8    122  22  US-17-308-691-101          Sequence 101, App
   104     631   99.8    122  22  US-17-308-691-104          Sequence 104, App
   105     631   99.8    122  22  US-17-308-691-107          Sequence 107, App
   106     631   99.8    122  22  US-17-308-691-110          Sequence 110, App
   107     631   99.8    122  23  US-17-266-966-85           Sequence 85, Appl
   108     631   99.8    122  23  US-17-266-966-388          Sequence 388, App
   109     631   99.8    122  23  US-17-266-966-391          Sequence 391, App
   110     631   99.8    122  23  US-17-266-966-394          Sequence 394, App
   111     631   99.8    122  23  US-17-266-966-397          Sequence 397, App
   112     631   99.8    122  23  US-17-266-966-400          Sequence 400, App
   113     631   99.8    122  23  US-17-266-966-403          Sequence 403, App
   114     631   99.8    122  23  US-17-682-367-94           Sequence 94, Appl
   115     631   99.8    122  23  US-17-682-367-144          Sequence 144, App
   116     631   99.8    122  23  US-17-682-367-174          Sequence 174, App
   117     631   99.8    122  23  US-17-682-367-177          Sequence 177, App
   118     631   99.8    122  23  US-17-682-367-180          Sequence 180, App
   119     631   99.8    122  23  US-17-682-367-183          Sequence 183, App
   120     631   99.8    122  23  US-17-682-367-186          Sequence 186, App
   121     631   99.8    347  20  US-16-971-098-244          Sequence 244, App
   122     631   99.8    347  20  US-16-971-098-245          Sequence 245, App
   123     631   99.8    347  21  US-16-971-104-244          Sequence 244, App
   124     631   99.8    347  21  US-16-971-104-245          Sequence 245, App
   125     631   99.8    451  20  US-16-644-585-212          Sequence 212, App
   126     631   99.8    451  20  US-16-971-098-189          Sequence 189, App
   127     631   99.8    451  20  US-16-971-098-196          Sequence 196, App
   128     631   99.8    451  20  US-16-971-098-205          Sequence 205, App
   129     631   99.8    451  21  US-16-971-104-189          Sequence 189, App
   130     631   99.8    451  21  US-16-971-104-196          Sequence 196, App
   131     631   99.8    451  21  US-16-971-104-205          Sequence 205, App
   132     631   99.8    451  22  US-17-265-876-141          Sequence 141, App
   133     631   99.8    451  22  US-17-265-876-145          Sequence 145, App
   134     631   99.8    451  22  US-17-265-876-147          Sequence 147, App
   135     631   99.8    451  22  US-17-265-876-157          Sequence 157, App
   136     631   99.8    451  22  US-17-265-876-194          Sequence 194, App
   137     631   99.8    451  22  US-17-265-879-331          Sequence 331, App
   138     631   99.8    451  22  US-17-188-978-270          Sequence 270, App
   139     631   99.8    451  22  US-17-190-155-212          Sequence 212, App
   140     631   99.8    451  22  US-17-308-691-260          Sequence 260, App
   141     631   99.8    451  23  US-17-266-966-423          Sequence 423, App
   142     631   99.8    451  23  US-17-682-367-141          Sequence 141, App
   143     631   99.8    451  23  US-17-682-367-145          Sequence 145, App
   144     631   99.8    451  23  US-17-682-367-147          Sequence 147, App
   145     631   99.8    451  23  US-17-682-367-194          Sequence 194, App
   146     631   99.8    477  22  US-17-308-691-286          Sequence 286, App
   147     622   98.4    249  20  US-16-644-585-205          Sequence 205, App
   148     622   98.4    249  22  US-17-190-155-205          Sequence 205, App
   149     622   98.4    249  22  US-17-266-349-161          Sequence 161, App
   150     622   98.4    249  22  US-17-543-628-161          Sequence 161, App


The examiner has not provided individual rejections for each and every ODP, however, applicants ARE required to respond to all of the enumerated patents or patent applications, and any others that applicants may be aware of.  Applicant should review all subject matter considered the same or substantially the same, and submit the appropriate Terminal Disclaimer(s).


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642